Cullen, J.,
(dissenting):
The trust sought to be created by the testator in favor of his children was by its express terms to continue during the lives of all five and the power of alienation was suspended during such lives. Hence the trust contravened the statute and was void. Being personalty this bequest thus void fell into the residuary estate. For the rule is clear as to personal property whatever may be the law as to realty, that bequests originally void on account of illegality as well as those that lapse for any reason, pass to the residuary legar *224tee. (1 Jar. on Wills, 645 ; Van Kleeck v. Dutch Church, 6 Paige, 600; Lefevre v. Lefevre, 59 N. Y., 446.)
The residuary estate, real and personal, is given to the testator’s widow provided and so long as she shall remain such widow, with power of distribution as her absolute estate by will or otherwise provided she continued unmarried during the remainder of her life. There is no gift over in case of remarriage. Though the estate given to her was during widowhood, still as that was accompanied by a general power of disposition by will or otherwise, not for support or consumption, but subject only to the proviso that she remained single, we think the widow took an absolute estate in the personalty and a fee in the realty, subject to be defeated by remarriage. This condition was void as to the personalty, because there was no bequest over, but was valid as to thoe real estate. (Hogan v. Curtin, 88 N. Y., 162.) It follows that the remainder in the testator’s real estate, contingent on the remarriage of the widow, was undisposed of by the will. • As to this interest or estate the testator died intestate. It consequently descended to his lieirs-at-law, his five children. This estate, whether contingent or vested, is absolute in such heirs, capable of alienation or other disposition. (Ham v. Van Orden, 84 N. Y., 257; Moore v. Littel, 41 N. Y., 66.) Such of the defendants as are grandchildren of. the testator have therefore no interest or estate in the realty.
The judgment appealed from should be modified in accordance with this opinion. Costs of all parties to be paid out of the estate.
Judgment modified in accordance with opinion of Justice Barnard and ordered to be settled by him.